Exhibit 99.1 Contact: David B. Edelson Chief Financial Officer (212) 521-2439 Mary Skafidas Investor and Public Relations (212) 521-2788 NEWS RELEASE Loews Corporation Elects Charles D. Davidson to Its Board of Directors NEW YORK,Feb. 10, 2015Loews Corporation(NYSE:L) announced today that Charles D. Davidsonhas been elected a director ofLoews.Mr. Davidsoncurrently serves as Chairman of the Board of Noble Energy, an independent producer of oil and natural gas in the United States and overseas, where he also served as Chief Executive Officer from 2000 to October 2014. In 2014, he announced his retirement from Noble Energy, effective in May of this year. With the election of Mr. Davidson, the Loews Board consists of 14 directors, 11 of whom qualify as independent directors. AboutLoews Corporation Loews Corporationis a diversified company with four subsidiaries, three of which are publicly-traded:CNA Financial Corporation(NYSE: CNA),Diamond Offshore Drilling, Inc.(NYSE: DO) andBoardwalk Pipeline Partners, LP(NYSE: BWP); and one of which is wholly owned: Loews Hotels & Resorts.For more information please visitwww.loews.com.
